J-S06008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MICHAEL C. SCUSSELLE

                            Appellant                  No. 396 MDA 2015


            Appeal from the Judgment of Sentence January 28, 2015
                 In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0008648-2013


BEFORE: PANELLA, J., MUNDY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY PANELLA, J.                         FILED MARCH 08, 2016

        Appellant, Michael C. Scusselle, appeals from the judgment of

sentence entered in the Court of Common Pleas of York County. No relief is

due.

        A detailed recitation of the facts of this case is unnecessary to our

disposition. Briefly, on February 26, 2015, Appellant filed a notice of appeal

from the judgment of sentence entered following his conviction of Criminal

Attempt – Rape of a Child, Indecent Assault of a Person Less than 13 Years

of Age, and Corruption of Minors.1 On March 4, 2015, the trial court entered

an order directing Appellant to file a Rule 1925(b) concise statement of

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. §§ 901(a); 3126(a)(7); and 6301(a)(1), respectively.
J-S06008-16



matters complained of on appeal within 21 days. On March 23, 2015,

Appellant filed Rule 1925(b) statement in which he raised a single issue:

“The verdict of the jury is against the weight of the evidence.” Now, on

appeal, Appellant argues only that his convictions are against the sufficiency

of the evidence. See Appellant’s Brief at 4.

      In Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005), our

Supreme       Court        reaffirmed    the   bright-line   rule   announced     in

Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), requiring appellants to

require with trial court orders for a Rule 1925(b) statement. The decision in

Lord made it clear that any issues not raised in a Rule 1925(b) statement

will be deemed waived. See 719 A.2d at 309. The Castillo Court expressly

disapproved of prior decisions that carved out exceptions to that rule. See
888 A.2d at 780.

      We recently reiterated the “automatic nature” of the waiver of issues

for failure to comply with Rule 1925(b) and that “we are required to address

the   issue   once    it    comes   to   our   attention.”   Greater   Erie   Indus.

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa.

Super. 2014) (en banc). In Presque Isle Downs, the en banc panel

examined Pennsylvania Supreme Court cases construing Rule 1925(b) and

noted that “our Supreme Court does not countenance anything less than

stringent application of waiver pursuant” to that rule. Id. (citation omitted).

      Instantly, Appellant’s Rule 1925(b) statement did not include the sole

issue now raised on appeal, that the Commonwealth presented insufficient

                                          -2-
J-S06008-16



evidence to support his convictions. Accordingly, Appellant has waived this

issue on appeal. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”).

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/2016




                                   -3-